Case 4:19-cv-00180-ALM-KPJ Document 252 Filed 07/14/20 Page 1 of 2 PageID #: 6179



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   EDWARD BUTOWSKY,                                    §
                                                       §
                  Plaintiff,                           §
                                                       §
   v.                                                  §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                       §
   MICHAEL GOTTLIEB, et al.,                           §
                                                       §
                  Defendants.

                                                 ORDER

         Pending before the Court are the following motions:

         (1) Plaintiff Edward Butowsky’s (“Plaintiff”) Corrected Motion to Compel Federal Bureau
             of Investigation to Comply with Subpoena Duces Tecum (the “Motion”) (Dkt. 179), to
             which the Federal Bureau of Investigations (“FBI”) filed a response (Dkt. 181), and
             Plaintiff filed a reply (Dkt. 182); and

         (2) Plaintiff’s Supplemental Motion to Compel Federal Bureau of Investigation to Comply
             with Subpoena Duces Tecum (the “Supplemental Motion”) (Dkt. 189), to which the
             FBI filed a response (Dkt. 191), and Plaintiff filed a reply (Dkt. 197).

         As stated in the Court’s March 4, 2020 Order (Dkt. 204), discovery in this matter is

  stayed until the resolution of all of Defendants’ motions to dismiss. On June 8, 2020, the Court

  denied Plaintiff’s request for the Court to hold a hearing regarding the Motion and the

  Supplemental Motion, as discovery in this matter is stayed until the resolution of all of

  Defendants’ motions to dismiss. See Dkt. 246. The Court is currently deciding Defendants’

  pending motions to dismiss.

         As discovery remains stayed in this case, Plaintiff’s Motion (Dkt. 179) and Supplemental

  Motion (Dkt. 189) are hereby DENIED WITHOUT PREJUDICE to refiling once the

  discovery period is reopened in this matter.



                                                   1
Case 4:19-cv-00180-ALM-KPJ Document 252 Filed 07/14/20 Page 2 of 2 PageID #: 6180




         So ORDERED and SIGNED this 14th day of July, 2020.




                                        ____________________________________
                                        KIMBERLY C. PRIEST JOHNSON
                                        UNITED STATES MAGISTRATE JUDGE




                                         2
